Citation Nr: 0118786	
Decision Date: 07/19/01    Archive Date: 07/24/01

DOCKET NO.  99-18 097A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an anxiety disorder 
as secondary to a service connected shoulder disorder.

2.  Entitlement to service connection for degenerative joint 
disease of the spine as secondary to a service connected 
shoulder disorder.

3.  Entitlement to an increased rating for myofascial pain 
syndrome of the right dorsal spine currently rated as 10 
percent disabling.

4.  Entitlement to a total disability rating based on 
individual unemployability. 


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Terence D. Harrigan, Counsel


INTRODUCTION

The veteran had active military service from July 1976 to 
July 1978.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from an April 1998 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina which denied service connection for a back 
disorder, from an August 1998 decision which denied an 
increased rating for myofascial pain syndrome of the right 
dorsal spine and a total disability rating based on 
individual unemployability and from a July 1999 decision 
which denied service connection for an anxiety disorder and 
degenerative joint disease of the lumbar spine and a cervical 
spine disorder as secondary to post operative residuals of a 
shoulder fusion.

The issues on appeal originally included the issue of 
entitlement to an increased rating for post operative 
residuals of a left shoulder fusion due to recurrent 
dislocations.  That issue was withdrawn from the appeal at 
the veteran's hearing before the Board in April 2001 and will 
not be considered by the Board in this decision.

The issues of entitlement to service connection for an 
anxiety disorder secondary to the service-connected shoulder 
disorder and entitlement to a total disability rating based 
on individual unemployability are the subject of the remand 
immediately following this decision.

FINDINGS OF FACT

1.  The evidence of record does not establish a relationship 
between the veteran's degenerative joint disease of the spine 
and her service connected fusion of the left shoulder.

2.  The veteran has myofascial pain syndrome of the dorsal 
spine manifested by pain on motion of the muscles to the 
right of the dorsal spine.


CONCLUSIONS OF LAW

1.  The veteran's degenerative joint disease of the spine was 
not caused or aggravated by her service connected fusion of 
the left shoulder.  38 C.F.R. § 3.310(a) (2000).

2.  The schedular criteria for a rating in excess of 10 
percent for myofascial pain syndrome of the dorsal spine are 
not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a 
Code 5003-5291 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board is aware of the recent change in the law in which 
Congress amended 38 U.S.C.A. § 5107 (and amended or added 
other relevant provisions) to clarify VA's duty assist a 
claimant in developing all facts pertinent to a claim for 
benefits.  Such duty includes requesting information as 
described in 38 U.S.C.A. § 5106, as well as providing the 
veteran with a medical examination when such examination may 
substantiate entitlement to the benefits sought.  A claim may 
be decided without providing such assistance only when no 
reasonable possibility exists that such assistance will aid 
in the establishment of entitlement, or the record includes 
medical evidence sufficient to adjudicate the claim.  See 
Veterans Claims Assistance Act of 2000 (hereinafter, 
"VCAA"), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C.A. §§ 5100-5107).  The Board finds that, 
the evidentiary record in this case is complete and that 
there is no reasonable possibility that additional assistance 
to the veteran in gathering evidence would aid in 
substantiating her claims.  The statement of the case and 
supplemental statements of the case issued to the veteran and 
her representative provided notice of the evidence needed to 
substantiate her claims.  At the time of the hearing before 
the undersigned Acting Member of the Board, the appellant 
submitted additional evidence and waived initial 
consideration by the RO with regard to such evidence.  The RO 
made reasonable efforts to obtain relevant records adequately 
identified by the veteran and it appears that all evidence 
identified by the veteran relative to her claim has been 
obtained and associated with the claims folder.  Multiple VA 
examinations were conducted and the reports are in the claims 
folder.  Extensive medical records and reports were obtained 
and associated with the file.  Hearings were conducted before 
the RO and the Board and transcripts were associated with the 
claims folder.



I.  Factual Background

Service medical records reveal that before service the 
veteran had surgery on her left shoulder because of recurrent 
dislocations.  That surgery was apparently successful to the 
extent that she had no further dislocations until 1977 when 
she sustained a dislocation in a fall from a diving board.  
She then had several dislocations and was placed on a 
Physical Profile with restrictions including no prolonged 
handling of materials over 10 pounds with the left arm and no 
overhead work.  Service medical records also include a record 
dated in February 1977 showing that the veteran complained of 
low back pain since a fall during the previous month.  
Examination revealed normal range of motion of the lumbar 
spine with no muscle spasm.  There was no spinal or pelvic 
malalignment, swelling or redness.  No back abnormalities 
were found on service separation examination in July 1978.

On VA examination in August 1979 post operative scars were 
noted on the veteran's left shoulder.  No manipulation of the 
shoulder was attempted to avoid dislocation.  There was no 
limitation of motion of the lumbosacral spine.  Diagnoses 
were recurrent dislocations of the left shoulder and 
lumbosacral sprain.

In a rating action in November 1979 the RO granted service 
connection for recurrent dislocation of the left humerus and 
assigned a 20 percent rating.

VA hospitalization reports dated in December 1981 reflect 
that the veteran underwent a Putti-Platt repair of the left 
shoulder.

On VA examination in March 1983 the veteran complained that 
her left shoulder was constantly painful and that almost any 
activity would dislocate the shoulder.  Examination revealed 
that the left shoulder appeared to be less well developed 
than the right and the left grip was considerably weaker.  
There was separation of the humerus from the acromion.  Range 
of motion of the left shoulder was forward flexion to 70 
degrees, 40 degrees laterally and 25 degrees posteriorly.  
Internal rotation was to 90 degrees and external rotation was 
to 80 degrees.  During examination when palpating the 
shoulder without manipulation, the shoulder started to 
dislocate.  The left arm appeared to be of little use since 
almost any motion could lead to dislocation.  All arm 
movements were held to a minimum.

On VA examination in August 1984 the veteran complained of 
cracking and stiffness in her neck and lower back and of 
pulled muscles in the left side of her chest.  She also 
complained of lack of strength in the left arm.  Examination 
revealed that the left arm was unremarkable with no atrophy.  
Range of motion of the neck was normal.  There was subjective 
tenderness in the region of the spinous process of C7.  There 
was no muscle spasm.  Back contours were normal.  The pelvis 
was level.  Straight leg raising was normal.  Trunk bending 
was normal.  Grip was good.  Sensation was intact.  X-ray 
examination of the entire spine was normal.  The impression 
was that there were no significant findings in the left arm, 
cervical spine, dorsal spine or lumbosacral spine.  The 
examiner opined that symptoms of the left arm, cervical 
spine, dorsal spine and lumbosacral spine were not related to 
the veteran's service connected left shoulder condition.

In a rating action in September 1984 the RO denied service 
connection for disabilities of the left arm, neck and low 
back claimed as secondary to the veteran's service connected 
left shoulder disorder on the basis that no additional 
disability was shown.

The veteran was seen at a VA out-patient clinic in March 1985 
complaining of low back pain.  She stated that she bent over 
while doing house work and felt pain.  Examination revealed 
that she had full range of motion of the back with moderate 
pain.  Straight leg raising was negative.  Deep tendon 
reflexes were 2+ and equal.  

The veteran was hospitalized at a VA facility in July 1985.  
She had surgery for fusion of the left shoulder.  She was 
again hospitalized in April and May 1986 for removal of two 
screws and a staple.

On VA examination in June 1986 it was reported that there was 
substantial atrophy of the left deltoid musculature.  The 
left shoulder joint did not move.  She could raise the arm 
laterally to about 40 degrees from the vertical.  It was 
fixed in a position of approximately 15 degrees internal 
rotation and did not rotate either inward or outward.  She 
could get her hand to her mouth, but could not hold it at 
that level.  It was reported that she could not fold linen, 
pick up her seven year old child, vacuum, hang curtains, wash 
windows, or perform other tasks requiring substantial 
movement of the shoulder.  

In a rating action in July 1986 a 30 percent rating was 
assigned for the veteran's post operative residuals of left 
shoulder fusion.  

A report of an x-ray done in August 1988 reveals that the 
lumbosacral spine was normal.

The veteran was seen on several occasions during March 1990 
complaining of back pain.  She initially reported that she 
pulled her back out and had pain from the cervical to the 
thoracic region.  Examination revealed that she reported pain 
in the infrascapular region on elevation of the right upper 
extremity.  There was tenderness over the thoracic vertebrae 
and over the right paraspinous muscles.  The diagnosis was 
dorsal strain.  After further evaluation the impression was 
acute myofascial syndrome.

In February 1991 the veteran reported increased pain over the 
right scapular area and neck and at the insertion of the 
right deltoid.  Active range of motion of the right upper 
extremity and neck were within normal limits.  There was 
palpable tightness of the rhomboid and upper trapezius.  

In November 1996 the veteran was seen complaining of low back 
pain which had begun as a dull ache and became worse.  It was 
reported that she had been seen in August 1995 for similar 
complaints.  Examination revealed that the right paraspinous 
muscles in the lumbosacral area were tight and tender to 
palpation.  

A report dated in March 1998 shows that the veteran was seen 
at a VA out-patient clinic.  The impression was that she had 
myofascial pain syndrome which was very likely related to 
abnormal back movement done to accommodate her fused left 
shoulder.  

On VA examination in March 1998 the veteran's complaints 
included back problems which she felt were secondary to her 
right shoulder fusion.  She reported pain in the upper 
lumbosacral spine and at times in the low back with sciatica.  
Examination revealed no obvious abnormalities or fixed 
deformities of the lumbosacral spine.  The musculature of the 
back was within normal limits without spasm or atrophy.  
Forward flexion was to 85 degrees.  Extension was to 35 
degrees.  Lateral flexion was to 40 degrees bilaterally.  
Rotation was to 35 degrees bilaterally.  She could stand on 
her toes and heels and squat.  She reported pain in the right 
dorsal area of the thoracic spine on movements of the left 
arm and on right lateral flexion.  Straight leg raising was 
negative at 90 degrees bilaterally.  Deep tendon reflexes 
were normoreactive.  There was no objective evidence of pain 
in the lumbosacral spine.  There was objective evidence which 
appeared to be muscular in nature in the thoracic area.  X-
rays of the thoracic spine revealed evidence of degenerative 
joint disease.  X-rays of the lumbar spine revealed evidence 
of degenerative joint disease and degenerative disc disease.  
Diagnoses were myofascial pain syndrome of the right dorsal 
spine secondary to left shoulder fusion and low back pain 
with degenerative joint disease and degenerative disc 
disease.  The examiner opined that the veteran's myofascial 
pain syndrome of the right dorsal spine was secondary to her 
left shoulder fusion and that her low back pain was in no way 
associated with the left shoulder fusion.

In a rating action in April 1998 the RO denied service 
connection for lumbosacral strain on the basis that it was 
not shown in service and was not caused by the veteran's 
service connected left shoulder fusion.  In a rating action 
in May 1998 the RO granted service connection for myofascial 
pain syndrome of the right dorsal spine on the basis that it 
was caused by the veteran's left shoulder fusion.  A 10 
percent rating was assigned.

In a letter dated in January 1999 Dr. Tina L. Driscoll, a 
chiropractor, reported having treated the veteran for spinal 
problems.  Dr. Driscoll stated that the veteran had cervical, 
thoracic and lumbar spine facet syndrome complicated by early 
spondylosis, mild right upper scoliosis at T4/T5 with 
increased kyphosis and right listing and loss of the natural 
kyphosis of the lumbar spine secondary to myospasm. Dr. 
Driscoll opined that all of those conditions resulted from 
the abnormal biomechanical stresses placed on the veteran's 
spine structurally and posturally by her right shoulder 
fusion.  The Board notes that because the veteran has not had 
a right shoulder fusion, the reference to the right shoulder 
as opposed to the left shoulder was a typographical error by 
Dr. Driscoll.

On VA examination in June 1999 the veteran complained of pain 
in the left shoulder which she said also caused pain in the 
right upper back, low back and neck.  Examination revealed 
some atrophy of the left shoulder anteriorly at the pectoral 
area and posteriorly over the tip of the shoulder and 
laterally to the upper arm.  There was tenderness under the 
acromion.  Forward elevation was to 30 degrees, then with 
pain to 50 degrees.  Abduction was to 30 degrees.  There was 
no rotation.  During the examination the veteran reported 
some pain in the right upper back parallel to the upper 
dorsal spine.  The diagnosis was fusion of the left shoulder 
with markedly reduced motion, pain and myofascial pain 
syndrome.

On examination of the spine the veteran complained that her 
back and neck had been effected by trying to move things to 
make up for the fusion of her left shoulder.  She stated that 
she could not work because she never knew when her shoulder 
and back pain would be so intense that she would have to take 
medication which was strong enough to put her to sleep.  She 
reported low back pain at the upper portion of the 
lumbosacral spine area.  Examination revealed that the 
muscles of the back were symmetrical.  She walked without 
pain or spasm.  There was no muscle wasting.  She could 
forward flex to 90 degrees and extension was to 30 degrees.  
Lateral bending was to 30 degrees bilaterally and rotation 
was to 25 degrees to the right and to 20 degrees to the left.  
She reported some soreness of the muscles parallel to the 
dorsal spine on the right.  There was no tenderness or 
tenseness of those muscles on examination.  Movement did not 
cause pain.  Strength of the legs was normal.  Straight leg 
raising was to 90 degrees and did not cause pain.  Deep 
tendon reflexes were present and equal.  Examination of the 
neck did not reveal any tenderness.  Range of motion of the 
neck was to 25 degrees flexion, 30 degrees extension, 20 
degrees left rotation and 25 degrees right rotation.  She 
could flex her head to the left and right and move her neck 
against resistance without pain.  Grasp was good on the right 
and weaker on the left.  Diagnoses were low back pain, 
negative physical examination, lumbar degenerative joint 
disease by x-ray; normal thoracic spine by examination, mild 
degenerative joint disease by x-ray; and history of stiffness 
of the neck, normal on examination, no change on x-ray.  With 
regard to whether the veteran's left shoulder fusion caused 
back pain, the examiner opined that there was no reason that 
the left shoulder fusion or the pain attendant to it would 
cause the degenerative process found in the low back, lumbar 
and thoracic regions.  The examiner noted that on twisting 
the shoulder far enough the veteran might experience a 
muscular twinge or discomfort on the opposite side of her 
high back, but this was not considered disabling for any 
reasonable functional activity.  The examiner did not believe 
that the shoulder condition involved stressors on the spine 
sufficient to account for the findings in the cervical spine 
and the remainder of the vertebral column.

On VA examination in April 2000 it was reported that there 
was moderate weakness of the deltoids of the left upper 
extremity and moderate to severe atrophy on the left side.  
Diagnoses included diffuse backaches with no neurological 
explanation except radiation from the multiple left shoulder 
operations.

The veteran was seen at a VA out-patient clinic in December 
2000 complaining of persistent right thoraco-lumbar pain 
correlated to her degree of left arm use and the amount of 
scapular and upper spine lateral flexion.  Examination 
revealed that there was marked upper body asymmetry from the 
shoulder fusion.  She had near total left deltoid and rotator 
cuff muscle atrophy.  Upper arm, forearm and hand musculature 
was good.  There was no left glenohumeral range of motion due 
to the fusion.  There was limited abduction, flexion and 
extension due to scapular movement and lateral flexion of the 
thoracic and lumbar spine.  There were multiple myofascial 
trigger points especially at the left rhomboids and levator 
scapulae which were over utilized in the compensatory 
movements.  The impression included chronic shoulder pain 
with left glenohumeral fusion and chronic right thoraco-
lumbar spinal pain due to compensatory movements resulting 
from the fused left shoulder.

The veteran testified at a video conference hearing before 
the undersigned Acting Member of the Board in April 2001.  
She described her symptoms including pain throughout her 
back.

II.  Service Connection for Degenerative Joint Disease of the 
Spine

The Board notes that the veteran has more than one disability 
which may produce back pain as a symptom.  She has 
established service connection for myofascial pain syndrome.  
In addition to that disorder, she has been diagnosed with 
dorsal strain and with degenerative joint disease of the 
lumbar and thoracic spine.  In this case, the Board has 
construed her claim as entitlement to service connection for 
degenerative joint disease as secondary to her service-
connected left shoulder disorder.  In support of her claim, 
the veteran has provided a statement from Dr. Driscoll, her 
private chiropractor, who diagnosed "early spondylosis," 
right upper scoliosis with increased kyphosis in the thoracic 
area and loss of the natural kyphosis in the lumbar area.  
Dr. Driscoll attributed all of those conditions to stresses 
caused by the veteran's service connected right shoulder 
disability.  Spondylosis is defined as "ankylosis of a 
vertebral joint."  Steadman's Medical Dictionary 1657 (26th 
ed. 1995).  Since there is no evidence of ankylosis of any 
joint in the veteran's spine, the Board concludes that in 
writing "early spondylosis" (emphasis supplied) Dr. 
Driscoll intended to describe spondylitis, the same 
hypertrophic changes in the veteran's spine identified by VA 
examiners as degenerative joint disease.  However, one VA 
examiner in March 1998 determined that the veteran's low back 
pain was not related to her left shoulder fusion and another 
in June 1999 noted that there was no reason that the 
veteran's left shoulder fusion would cause the degenerative 
process found in her low back, lumbar and thoracic regions.  
Those conclusions by VA physicians were supported by clinical 
data, x-ray studies and review of the veteran's medical 
history as documented within the claims folder as opposed to 
the conclusory and unsupported statement by Dr. Driscoll.  
There is no indication from Dr. Driscoll as to what clinical 
findings she based her opinion on or that she had the 
opportunity to review the veteran's claims file.  As such, 
the Board concludes that the opinions from the VA physicians 
are of greater probative value than the statement from Dr. 
Driscoll and therefore the evidence weighs against a finding 
that the veteran's degenerative joint disease was caused by 
her service connected left shoulder fusion.

Additionally, the Court has held "...[W]hen aggravation of a 
veteran's non-service-connected condition is proximately due 
to or the result of a service connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation."  Allen v. 
Brown, 7 Vet.App. 439, 448 (1995).  In this case, not only 
does the evidence fail to establish a relationship between 
the left shoulder fusion and the development of degenerative 
joint disease of the spine, but there is no medical evidence 
showing that the veteran's left shoulder fusion aggravated 
her degenerative joint disease of the spine.  Accordingly, 
under the Allen case the allegations of aggravation are 
insufficient to warrant a grant of service connection for the 
veteran's degenerative joint disease of the spine as 
secondary to her service connected left shoulder fusion.  
38 C.F.R. § 3.310(a) (2000).

III.  Increased Rating for Myofascial Pain Syndrome

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991).  Although the 
regulations require, in evaluating a given disability, that 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2, 4.41 (2000), where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55 (1994).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7 (2000).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2000).  
The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1 (2000); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

Myositis is rated based on limitation of motion of the 
affected parts analogous to degenerative arthritis.  
Degenerative arthritis established by X-ray findings is rated 
based on limitation of motion of the affected part under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes a 10 percent rating is for 
application for each major joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under diagnostic code 5003.  A zero percent rating is 
provided for slight limitation of motion of the dorsal or 
thoracic spine.  A 10 percent rating is provided where there 
is moderate or severe limitation of motion of the dorsal 
spine.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a 
Code 5291 (2000).  

In this case, service connection for myofascial pain 
syndrome, right dorsal spine was granted by the RO in May 
1998.  A 10 percent evaluation was assigned effective from 
January 29, 1997, based upon painful or limited motion of a 
major joint or group of minor joints.  

Review of the record shows that the veteran has some pain on 
motion of the muscles to the right of the thoracic spine.  
There was slight limitation of motion of the low back, but 
that was determined by VA examiners to be due to a 
degenerative process unrelated to her left shoulder fusion.  
While the evidence does not show clinical findings of 
moderate limitation of motion of the thoracic spine, the 
Board must also consider the effects of pain as it affects 
functional loss in this case.  38 C.F.R. §§ 4.40, 4.45 
(2000).  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
Taking the veteran's complaints of pain into consideration, 
the Board finds that the current 10 percent rating based on 
moderate limitation of motion of the thoracic spine is 
justified, however, the record does not provide a basis for 
assigning a higher rating for myositis, as this disability 
involves only the thoracic region.  In this regard, the Board 
notes that a 10 percent rating is the maximum rating 
available for limitation of dorsal spine motion under Code 
5291.  Although a higher rating is available pursuant to Code 
5288, the evidence of record does not establish the presence 
of favorable or unfavorable ankylosis of the dorsal spine.  
Furthermore, the record does not document any other 
symptomatology which would provide for an increased rating 
under an alternate Code.  

Accordingly, in view of the above and in the absence of any 
additional evidence to the contrary, entitlement to an 
increased disability evaluation for myositis of the dorsal 
spine is not warranted.  In reaching this decision, the Board 
has carefully considered the veteran's statements and 
testimony in support of her claim.  However, these assertions 
are found to be outweighed by the objective medical evidence 
of record as summarized above.


ORDER

Entitlement to service connection for degenerative joint 
disease of the spine as secondary to service connected fusion 
of the left shoulder is denied.  

Entitlement to an increased rating for myofascial pain 
syndrome of the right dorsal spine is denied.


REMAND

In a rating action in July 1999 the RO denied service 
connection for an anxiety disorder on the grounds that the 
evidence failed to establish any relationship between the 
anxiety disorder and the veteran's service connected left 
shoulder fusion.  The RO found that the claim was not well 
grounded.

Additionally, the Board notes that in a medical report from a 
VA facility dated in December 2000 the impression included 
anxiety/depression common to people with such chronic pain 
syndromes with all the stressors of pain and disability and 
multiple involuntary life style changes that are forced upon 
them by the disease process.

As previously noted there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the VCAA.  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supersedes the decision of the Court 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991), Holliday v. 
Principi, U.S. Vet. App. No. 99-1788 (Feb. 22, 2001).

In view of the changes in the law brought about by the VCAA, 
VA must ensure compliance with the notice and duty to assist 
provisions contained in the new law.  Id.  This should 
include consideration of whether any additional notification 
or development action is required under the Act.  Such 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as providing the 
veteran with a medical examination (or, obtaining a medical 
opinion) when such evidence may substantiate entitlement to 
the benefits sought.  A claim may be decided without 
providing such assistance only when no reasonable possibility 
exists that such assistance will aid in the establishment of 
entitlement, or the record includes medical evidence 
sufficient to adjudicate the claim.  Id.  

Under the circumstances of this case, and in view of the 
notification and development requirements of the VCAA, the 
Board finds that the veteran should be afforded the 
opportunity to provide objective evidence to support her 
assertion that she has an anxiety disorder which was caused 
by her service connected disabilities.  The veteran should 
also undergo medical examination to obtain a medical opinion 
as to the relationship, if any, between any psychiatric 
disorder found and her service connected disabilities.

In light of the potential impact of the above action with 
respect to the veteran's claim based upon unemployability, 
the Board concludes that adjudication of this issue remains 
premature.


In view of the foregoing, the Board finds that additional 
action is necessary before a final determination of this 
claim.  Accordingly, the case is REMANDED for the following 
action:

1.  The RO should afford the veteran the 
opportunity to submit objective evidence 
to support her assertion that she has an 
anxiety disorder which was caused by her 
service connected disabilities.  The 
veteran is also free to submit any 
pertinent medical or other records in her 
possession, to include any records 
pertaining to any current and/or prior 
employment.

2.  After any additional evidence is 
received pursuant to the paragraph 1, 
above, the veteran should be afforded a 
VA psychiatric examination to determine 
the nature and likely date of onset of 
any disability found.  This should 
specifically include obtaining an opinion 
as whether service-connected 
disability(ies) render(s) the veteran 
unable to obtain or retain substantially 
gainful employment (after obtaining any 
medical opinion as to a nexus between any 
current psychiatric disability and a 
service-connected disability.  The entire 
claims file, to include a complete copy 
of this REMAND, must be made available to 
and be reviewed by the physician 
designated to examine the veteran.  All 
indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.

After examination of the veteran and 
review of her pertinent medical history, 
to include the facts noted herein, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that the veteran has an anxiety disorder 
and whether it is at least as likely as 
not that any such disorder was caused by 
or was aggravated by her service 
connected disabilities.  All examination 
findings, along with the complete 
rationale for each opinion expressed and 
conclusion reached, should be set forth 
in a typewritten report.

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to guidance that is subsequently 
provided by VA, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

5.  After completion of the actions 
requested, and after undertaking any 
further indicated 
development/notification action, the RO 
should adjudicate the claim for service 
connection for an anxiety disorder as 
secondary to the service-connected 
shoulder disorder as well as the claim 
for a total disability rating based on 
individual unemployability, in light of 
all pertinent evidence (to include all 
that associated with the record pursuant 
to this remand), and legal authority.  
The RO must provide full reasons and 
bases for its determinations, addressing 
all matters and concerns raised in this 
REMAND.

6.  If the benefits sought on appeal 
remain denied, the appellant and her 
representative must be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response before the claims 
file is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals

 

